Citation Nr: 1116235	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and J. T.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training with the Marine Corps Reserve from July 1981 to February 1982.  He had additional Marine Corps Reserve service from August 1982 to March 1998 with multiple periods of active duty for training (ADT).  He also had reserve service with the Air Force National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to service connection for PTSD.

In February 2007 the Veteran and J. T., M.S., the Director of Counseling from the Veterans Outreach Center, testified at a Board video conference hearing before the undersigned Veterans Law Judge.  The transcript of this hearing is of record.

The Board remanded the claim in May 2007 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO for additional development.

In May 2007 the Board remanded the claim to ask the Veteran about specific dates regarding any active duty for training (ADT) in October 1983, August 1992, and on December 19, 1999, dates in which he identified experiences that were stressful or traumatic.  Statements from the Veteran and a list of ADT dates obtained by the AMC confirmed that he was not present or on ADT on any of the dates that the claimed stressful experiences occurred.  

The May 2007 remand instructions also directed that the Veteran should be afforded a VA examination by a psychiatrist if, and only if, a claimed stressor was verified.  The examiner was asked to provide an opinion as to whether the Veteran had PTSD or any other psychiatric disability prior to service, and, if so, whether it underwent a permanent worsening as a result of a period of ADT beyond the natural progression of the disorder.  A claimed stressor during a period of ADT was not verified.  However, the Veteran was afforded a VA mental disorders examination. Unfortunately, the September 2009 VA examination did not include any opinion as to whether any psychiatric disability existed prior to service that underwent a permanent worsening as a result of any period of ADT.  

The Veteran contends that he has a panic disorder or PTSD that was caused or aggravated by military service, including periods of ADT.  The Board notes that although statements in the claims file from the Veteran elaborated on claimed stressful military experiences first identified by a counselor from a Veterans Outreach Center, the Veteran himself primarily described the general nature of Marine training to always be vigilant and on guard as the primary factor that aggravated a psychiatric disorder that originated from multiple childhood traumatic experiences.  The Board summarizes some of the pertinent medical and lay evidence below.

Private treatment records and service records document that the Veteran experienced multiple childhood traumatic experiences and sought treatment for his related symptomatology.  In an August 1998 Qualified Health Care Provider's Report for seeking disability leave under the Family and Medical Leave Act (FMLA), a licensed independent clinical social worker indicated that the Veteran was diagnosed with general anxiety disorder, panic without agoraphobia, and 303.90 [alcohol dependence] in sustained full remission.  The social worker indicated that the Veteran was willing to do family of origin resolution work and a referral for a five and a half day inpatient stay was an appropriate referral.

An annual certificate of physical condition dated in March 1999 indicated that the Veteran had been under a physician's care during the past 12 months for treatment for PTSD and family of origin abuse issues.  An attached letter from his primary care physician, M. B., M.D., confirmed that the Veteran had been under his care since February 1999.  The AMC/RO should request the initial February 1999 evaluation and any subsequent records from Dr. M. B., the Veteran's primary care physician.

In a private psychological evaluation report dated in March 2000 from D. B., Ph.D., from the Center for Anxiety and Related Disorders, the Veteran indicated that he learned about the center through the Internet and was seeking help for "chronic anxiety about a loss of control and fear of dying...and feeling scared all the time."  He reported that he experiences sudden rushes of fear and anxiety that come from out of blue.  He reported that his panic attacks were accompanied by palpitations, trembling, shortness of breath, nausea, chills, dizziness, and a fear of dying, going crazy, and losing control.  He described having 10 panic attacks in the past month, feeling constantly worried about future panic attacks, and consistently struggling with panic since April 1999.  

He also described having intrusive recollections of childhood trauma.  He reported that he was sexually abused by a neighbor when he was eight years old, at nine years old his house burned down, and when he was ten years old his step-father died by suicide.  He described very strong feelings of helplessness and horror surrounding these events and that he still has frequent violent dreams, which he believed were related to his traumatic experiences.  He elaborated on his symptoms related to childhood traumas and reported that he had been taking medication prescribed by his psychiatrist, B. I., M.D., for approximately two years.  The diagnosis was panic disorder with agoraphobia, chronic PTSD, and depressive disorder not otherwise specified.  He did not describe any specific or general military experiences.

A psychopharmacological evaluation report dated in January 2002 from B. I., M.D., indicated that the psychiatrist was treating the Veteran for PTSD with anxiety and depression, and he recommended further continued medical treatment and therapy.

A Medical Evaluation Board (MEB) Narrative Summary dated in March 2002 certified that the Veteran was medically disqualified for worldwide duty with the Air National Guard due to his history of PTSD, depression, and anxiety.

Dr. B. I. completed a FMLA Certification Form on the Veteran's behalf in October 2002, requesting full time leave from his employment for treatment of severe symptoms of PTSD, which became incapacitating in September 2002.  He indicated that he had treated the Veteran since February 1998.  The AMC/RO should request all treatment records from Dr. B. I. dated from February 1998 to January 2002 and subsequent to September 2010.

In a June 2003 letter labeled "PTSD Evaluation" the Director of Counseling from the Veterans Outreach Center, J. T., M.S., highlighted the Veteran's psychiatric treatment history, including seeking help for a panic attack in September 1997, seeing psychiatrist, Dr. B. I., since February 1998, and making an appointment at the Center for Anxiety and Related Disorders in January 2000.  He also noted that the Veteran had been absent from work beginning in late September 2002 due to an increase in PTSD symptoms and that he was currently on a two-week suspension at work for disrespecting a supervisor.  He opined that the Veteran has PTSD from childhood trauma that was exacerbated by events while in the Marine Corps Reserve and by difficulties with supervisors at work.  

In particular, J. T. identified several events that he believed were significant in exacerbating the Veteran's PTSD:  He stated that the Veteran's Sergeant Major in the Marine Reserves, F. D., was killed at the bombing of the Marine Barracks in Beirut on October 23, 1983.  He reported that the Veteran's Commanding Officer, W. D., was shot and killed at the Ruby Ridge incident on August 21, 1992.  He stated that on December 19, 1999 a Marine in the Veteran's unit accidentally shot himself and died.  J. T. enclosed Internet articles that described each of these incidents.  J. T. also indicated that the Veteran was affected by the death of Princess Diana in August 1997, thinking that her death might have been a terrorist act.  J. T. believed it was significant that the Veteran sought emergency treatment for a panic attack days after Princess Diana died and that he sought help at the Center for Anxiety and Related Disorders a month after the accidental death of the Marine in his unit.  The evaluation report did not include any review of current symptoms, independent evaluation of PTSD diagnostic criteria, or any mental status examination findings.  Moreover, as noted above, the Veteran was not shown to be on active duty or active duty for training during the claimed stressor events.  The AMC/RO should request any ongoing records of counseling from the Veterans Outreach Center following the Veteran's initial June 2003 evaluation.  

In correspondence dated in February 2004, the Veteran's mother described her observations of the Veteran's PTSD symptoms from "the early years" before he put together a support system for himself.  She stated that she took him to the emergency room, doctors, counselors, pastors, healing services, and anything else she believed would work for him.  The AMC/RO should ask the Veteran to identify any pre-service treatment he received for any psychiatric disorder or symptomatology.

In a VA PTSD examination report dated in February 2004, the Veteran indicated that he participated in an inpatient treatment program from April to August 1998, he used employee assistance program (EAP) services at work, and he was treated at the West Coast New Life Clinic approximately two years ago (2002) for three to four days.  The AMC/RO should request those records identified by the Veteran.

The examiner also asked the Veteran about traumatic military experiences.  The Veteran did not identify a single, specific incident; however, he referred to the "mechanics of the high temple of organization" in the military, citing perfectionism and the paranoia instinct of guardedness that resulted.  He stated that he became quite hypervigilant while in the Marines because they were the "last to know and the first to go."  He also indicated that the general training in the Reserves exacerbated his fears because the training was so realistic and frightening.  When asked about symptoms of re-experiencing, he reported that he was traumatized by training exercises, explaining that he was over-prepared mentally, and that made him over-responsive and over-responsible.  The examiner noted the claimed stressful experiences identified by J. T., whom she repeatedly and mistakenly referred to as VA therapist.  The diagnosis was PTSD and depressive disorder NOS, and the examiner opined that the Veteran initially experienced traumatic events in childhood and was re-traumatized in the military by both the training and the deaths of several fellow soldiers.  However, as noted above, the Veteran has not been shown to have been on active duty for training at the time of the deaths.

In a June 2005 statement, a licensed psychologist, E. S., Ph.D., reported that the Veteran continued to be bothered by the fact that fellow soldiers and superiors were killed during service, knowing that it could have happened to him.  Dr. E. S. also opined that the very nature of Marine training, in which soldiers are taught to be constantly vigilant towards potential enemies, had increased what had been an underlying general sense of distrust and paranoia towards others.

In February 2007 the Veteran testified that as the intensity of conflict around the world escalated, so did the intensity of the Marine training.  He stated that he sought counseling with the Naval Chaplain during drill weekends.  The AMC/RO should attempt to obtain any records of chaplain counseling.

During the September 2009 VA examination, the Veteran also disclosed that he had been verbally and physically abused by his mother.  The diagnosis was major depressive disorder, panic disorder with agoraphobia, and rule out PTSD.  The examining psychologist stated that a more detailed examination to address symptoms of PTSD was warranted.  However, no additional examination was provided.  Again, the Veteran should be afforded a VA psychiatric examination to determine whether he has any current psychiatric disorder, to include panic disorder, PTSD, or major depressive disorder, that was caused or aggravated by any period of active service or ADT.  While the prior remand instructions indicated the examination needed to be conducted by a psychiatrist, the Board is cognizant that some facilities do not have such specialists.  Thus, if the examining VA medical center has psychiatrists available to conduct VA examinations, the examination should be conducted by a psychiatrist.  If not, the examination should be conducted by a psychologist and the examination report should specify that no psychiatrists were available to conduct the examination. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name, address, and approximate dates of counseling during weekend drills with a Naval Chaplain.  The AMC/RO should attempt to locate any Naval Chaplain counseling records adequately identified by the Veteran from appropriate sources.  Any records and/or responses received should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit any such records for VA review.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for any psychiatric disorder.  In particular, the AMC/RO should request 

a. any pre-service psychiatric treatment records; 
b. records from an inpatient treatment program from April to August 1998;
c. the initial February 1999 evaluation and any subsequent records from Dr. M. B., the Veteran's primary care physician; 
d. all treatment records from Dr. B. I., the Veteran's psychiatrist, dated from February 1998 to January 2002 and since September 2010; 
e. any record of services rendered through an employee assistance program (EAP);
f. any employment records related to a permanent disability claim;
g. treatment records from the West Coast New Life Clinic dated in 2002; and
h. treatment records from the Veterans Outreach Center following the Veteran's initial June 2003 evaluation.  

After securing any necessary release, the AMC/RO should obtain any records which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA mental disorders examination to be performed by a psychiatrist, if available.  If no psychiatrists are available to conduct the examination, then the examination should be conducted by a psychologist and the examination report should specify that no psychiatrists were available to conduct the examination.  The purpose of the examination is to determine whether the Veteran has a current psychiatric disorder, to include panic disorder, PTSD, or major depressive disorder, that was caused by service or that underwent a permanent worsening beyond the natural progression of the disorder as a result of any period of active duty for training (ADT).  The claims file and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is requested to identify and discuss any events during any period of ADT that appear to be clinically significant based on a review of the medical and lay evidence of record and the Veteran's subjective reports on examination, including the Veteran's assertions that general Marine training exercises increased psychiatric symptoms.  The examiner should be advised that the Veteran was not shown to be on ADT during the deaths of fellow soldiers or Princess Dianna, the Ruby Ridge incident, or the September 11, 2001 terrorist attacks.  

Following review of the claims file and examination of the Veteran, the psychiatrist should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability, the psychiatrist should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  If the psychiatrist concludes a current disorder is related to a psychiatric disorder which preexisted service, the psychiatrist should indicate whether the condition was permanently worsened beyond normal progression (aggravated) during a period(s) of ADT.  A medical analysis and rationale are to be included with all opinions expressed.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


